Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144055(77)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  DEVON SCOTT BAILEY,                                                                                                Justices
           Plaintiff-Appellee/
           Cross-Appellant,
  v                                                                SC: 144055
                                                                   COA: 295801
                                                                   Genesee CC: 07-087454-NO
  STEVEN GEROME SCHAAF,
           Defendant,
  and
  T.J. REALTY, INC., d/b/a HI-TECH
  PROTECTION, TIMOTHY JOHNSON,
  CAPTAIN WILLIAM BOYD BAKER,
  CHRISTOPHER LEE CAMPBELL,
             Defendants-Appellees,
  and
  EVERGREEN REGENCY TOWNHOMES,
  LTD., and RADNEY MANAGEMENT &
  INVESTMENTS,
              Defendants-Appellants/
              Cross-Appellees.

  _________________________________________/

        On order of the Court, the motion to add an issue is considered, and it is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2012                   _________________________________________
        s1128                                                                 Clerk